Exhibit 10.v EIGHTH AMENDMENT OF LOAN AND SECURITY AGREEMENT (ALL ASSETS) Reference is made to that certain Loan and Security Agreement (All Assets) dated June 29, 2009, as amended (the " Agreement ") by the among The L. S. Starrett Company, Evans Rule Company, Inc., Level Industries, Inc., Tru-Stone Technologies, Inc., Starrett Kinemetric Engineering, Inc. and Starrett Bytewise Development, Inc. (each and together, the " Borrower ") and TD Bank, N.A. (the " Bank "). The Agreement was previously amended by a First Amendment of Loan and Security Agreement (All Assets) dated December 18, 2009, a Second Amendment of Loan and Security Agreement (All Assets) dated November 9, 2010, a Third Amendment of Loan and Security Agreement (All Assets) dated November 22, 2011, a Fourth Amendment of Loan and Security Agreement dated April 25, 2012, a Fifth Amendment of Loan and Security Agreement (All Assets) dated September 7, 2012, a Sixth Amendment of Loan and Security Agreement (All Assets) dated May 9, 2013, and a Seventh Amendment of Loan and Security Agreement (All Assets) dated December 23, 2013. Terms used in this Amendment which are defined in the Agreement shall have the same meanings as defined therein, unless otherwise defined herein. RECITALS The Bank has previously agreed to make certain loan advances to the Borrower and to issue or cause to be issued certain letters of credit for the account of the Borrower pursuant to the terms and conditions set forth in the Agreement. The loan advances under the Agreement are presently evidenced by the Note. All indebtedness of the Borrower to the Bank, including, without limitation, the obligations owing under the Note, is secured pursuant to the terms of the Agreement and all other transaction documents (collectively, the " Security Documents "), with the proviso that the Bank shall not perfect its security interest in the Collateral except as provided therein following a Security Trigger Event. The parties desire that a certain amendment be made to the Agreement. NOW, THEREFORE, in consideration of the premises and of the mutual covenants and agreements herein contained, the Agreement is hereby amended, effective immediately, as follows: 1.All references to "Evans Rule Company, Inc." and "Level Industries, Inc." (together, the " Former Borrowers ") are hereby deleted as the Former Borrowers have been dissolved and are no longer considered a " Borrower " thereunder. The Former Borrowers are hereby released and shall have no further obligations to the Bank with respect to the Borrower's Obligations to the Bank, whether now existing or hereafter arising. 2.Section 18(a) of the Agreement is hereby stricken in its entirety and the following new Section 18(a) substituted therefor: "(a)Unless renewed in writing, this Agreement shall terminate on April 30, 2018 (the ' Termination Date '), and all Obligations with the sole exception of the Term Loan shall be due and payable in full without presentation, demand, or further notice of any kind, whether or not all or any part of such Obligations are otherwise due and payable pursuant to the agreement or instrument evidencing same. Bank may terminate this Agreement immediately and without notice upon the occurrence of an Event of Default. Notwithstanding the foregoing or anything in this Agreement or elsewhere to the contrary, the security interest, Bank’s rights and remedies hereunder and all of the Borrower’s obligations and liabilities hereunder shall survive any termination of this Agreement and shall remain in full force and effect until all of the Obligations outstanding, or contracted or committed for (whether or not outstanding), including without limitation those obligations owing under the Term Loan, shall be finally and irrevocably paid in full. No Collateral shall be released or financing statement terminated (if applicable) untilsuch final and irrevocable payment in full of the Obligations including, without limitation, the Term Loan." 3.
